[Cite as Cleveland Metro. Bar Assn. v. Parrish, 121 Ohio St.3d 610, 2009-Ohio-1969.]




           CLEVELAND METROPOLITAN BAR ASSOCIATION v. PARRISH.
                   [Cite as Cleveland Metro. Bar Assn. v. Parrish,
                        121 Ohio St.3d 610, 2009-Ohio-1969.]
Attorneys at law — Misconduct — Multiple violations of the Disciplinary Rules,
        including engaging in illegal conduct involving moral turpitude —
        Disbarment.
    (No. 2008-2469 — Submitted February 18, 2009 — Decided May 5, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 06-096.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Justin Peter Parrish of Rocky River, Ohio, Attorney
Registration No. 0064246, was admitted to the practice of law in Ohio in 1994. In
July 2007, respondent was convicted of felony theft, and his license to practice
law has been under suspension since October 23, 2007, pursuant to Gov.Bar R.
V(5)(A)(4).     See In re Parrish, 115 Ohio St.3d 1434, 2007-Ohio-5636, 875
N.E.2d 97.
        {¶ 2} Relator, Cleveland Metropolitan Bar Association, charged
respondent with numerous violations of the Disciplinary Rules in a 12-count
amended complaint.        A panel appointed by the Board of Commissioners on
Grievances and Discipline heard the case, including the parties’ extensive
stipulations and respondent’s testimony, made findings of misconduct, and
recommended respondent’s permanent disbarment.                  The board accepted the
panel’s findings and recommendation.             Respondent has not objected to the
board’s report and recommendation.               We accept the recommendation of
permanent disbarment.
                              SUPREME COURT OF OHIO




                                     Misconduct
        {¶ 3} The amended complaint comprised 12 counts pertaining to
respondent’s conduct in two matters: (1) the Father Vincent O’Dea trust and (2)
the John and Debra Sabo litigation.
                          The Father Vincent O’Dea Trust
        {¶ 4} In May 2002, Father Vincent O’Dea hired respondent to represent
him in trust and estate matters. Father O’Dea had already established an inter
vivos trust to provide funds for certain charitable organizations, and he directed
respondent to prepare a power of attorney naming Father James Ragnoni as Father
O’Dea’s agent.     Following Father O’Dea’s death in September 2002, Father
Ragnoni, acting as trustee, retained respondent as attorney for the estate and the
trust. At the time of Father O’Dea’s death, the trust contained over $1.3 million.
        {¶ 5} On March 5, 2004, Father Ragnoni signed a “Letter of Authority,”
prepared by respondent, authorizing the establishment of “a trust account in the
name of ‘The Father Vincent O’Dea Trust Account’ * * * list[ing] as signatories
[Father Ragnoni] and attorney Parrish.” Listing himself as trustee, respondent
then opened a new account (titled “Father Vincent O’Dea Trust”) into which the
existing trust funds were transferred.
        {¶ 6} On March 9, 2004, less than one week after receiving signatory
authority on the trust account, respondent wrote himself a check for $6,000. This
was the first of 15 checks on the account that were signed by and made payable to
“J. Peter Parrish,” eventually totaling $96,685. Respondent also electronically
transferred $50,000 from the Father Vincent O’Dea Trust to his business account
in November 2004 and $25,436.85 from the trust to his own attorney trust account
in August 2005. Eventually, respondent withdrew more than $172,000, not to pay
for legal fees or other work for the trust, but—as he explained—“to maintain [the]
illusion” that he “was still a successful sole practitioner.”




                                         2
                                  January Term, 2009




       {¶ 7} On January 29, 2006, unaware of the misappropriation, Father
Ragnoni discharged respondent as trust counsel, replaced him with Joyce
Salisbury, and requested return of the file. Respondent, however, did not return
the file. Throughout the next month and a half, attorney Salisbury repeatedly
asked respondent to return the trust-fund file, to no avail. On March 9, 2006,
Salisbury filed a complaint for concealment in probate court.         In response,
respondent informed Salisbury that he would deliver the file on March 13;
Salisbury explained that if he did not, she would file a grievance with relator.
Respondent did not return the file on March 13, and Salisbury filed a grievance on
March 15.    Salisbury eventually determined that at least $172,000 had been
misappropriated from the trust.
       {¶ 8} On July 31, 2007, respondent pleaded guilty to third-degree felony
theft, was sentenced to a four-year suspended sentence with a 20-day jail term and
was ordered to pay $250,000 in restitution.
       {¶ 9} During his representation of Father O’Dea and the trust,
respondent did not carry professional-liability insurance. He informed neither
Father O’Dea nor Father Ragnoni of this fact.
                      The John and Debra Sabo Litigation
       {¶ 10} In October 2000, John and Debra Sabo hired respondent to defend
them in a dispute with a contractor. In May 2001, the contractor filed to foreclose
under a mechanic’s lien on the Sabos’ property, and respondent filed an answer
and counterclaim.
       {¶ 11} As the representation continued, however, respondent neglected
the Sabos’ case in at least three situations. First, respondent did not respond to
the contractor’s motion for summary judgment, and default judgment was entered
on the validity of the lien. Second, after a motion to compel discovery was
granted and the Sabos timely provided discovery responses to respondent,
respondent did not provide them to opposing counsel. Finally, after receiving at




                                          3
                             SUPREME COURT OF OHIO




least five continuances from May 2005 to April 2006, respondent failed to appear
for a June 2006 pretrial conference, and his absence resulted in dismissal of his
clients’ counterclaim for failure to prosecute. Respondent did not inform the
Sabos of his failure to appear or of the dismissal of their counterclaim. In August
2006, the Sabos discharged respondent and retained new counsel, who filed a
motion for relief from judgment or reconsideration. The motion was denied.
       {¶ 12} During his representation of the Sabos, respondent did not carry
professional-liability insurance. He did not inform the Sabos of this fact.
       {¶ 13} Based on the parties’ stipulations and respondent’s testimony at the
hearing, the board found clear and convincing evidence that respondent had
violated DR 1-102(A)(3) (a lawyer shall not engage in illegal conduct involving
moral turpitude), 1-102(A)(4) (a lawyer shall not engage in conduct involving
dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(6) (a lawyer shall not
engage in conduct that adversely reflects on the lawyer’s fitness to practice law),
1-104(A) (a lawyer shall inform a client if the lawyer does not maintain
professional liability insurance), 2-106(A) (a lawyer shall not charge an illegal or
clearly excessive fee), 6-101(A)(3) (a lawyer shall not neglect a legal matter
entrusted to him), 7-101(A)(3) (a lawyer shall not intentionally prejudice or
damage his client), and 9-102(B)(4) (a lawyer shall promptly pay or deliver funds
or property to the client). We accept these findings of misconduct.
                             Recommended Sanction
       {¶ 14} In determining the recommended sanction for respondent’s
misconduct, the panel and board reviewed the aggravating and mitigating features
of respondent’s case. See Section 10 of the Rules and Regulations Governing
Procedure on Complaints and Hearings Before the Board of Commissioners on
Grievances and Discipline (“BCGD Proc.Reg.”).
       {¶ 15} Adopting the panel report and recommendation, the board found
four of the nine aggravating factors set forth in BCGD Proc.Reg. 10(B)(1). The




                                       4
                               January Term, 2009




board found that respondent had acted with a dishonest or selfish motive in
misappropriating over $172,000 from the O’Dea trust and that he had
misappropriated funds repeatedly over a 22-month period. BCGD Proc.Reg.
10(B)(1)(b), (c), and (d). The board also found that the victims of the misconduct
were vulnerable and had been harmed by respondent’s misconduct.             BCGD
Proc.Reg. 10(B)(1)(h).
       {¶ 16} The board found two factors in mitigation: absence of a prior
disciplinary record and a cooperative attitude toward the disciplinary proceedings.
BCGD Proc.Reg. 10(B)(2)(a) and (d).           The board rejected respondent’s
contention that he had acted under a mental disability, see BCGD Proc.Reg.
10(B)(2)(g), and this finding has not been challenged here.
       {¶ 17} Relator advocated respondent’s disbarment. Concluding that “the
harm Respondent caused greatly outweighs the mitigation he presented,” the
board adopted the recommendation to disbar.
                                     Review
       {¶ 18} We accept the findings of the board and adopt its recommendation
to disbar respondent. To maintain the illusion that he had a successful legal
practice, respondent misappropriated over $172,000, money that his client had
intended to serve charitable purposes. The thefts began less than a week after
securing signatory authority on the trust and continued for almost two years.
Respondent harmed other clients through his continued neglect of their case,
leading to the entry of a default judgment on an important issue, as well as the
dismissal of their counterclaim.      In neither case did respondent maintain
professional-liability insurance or inform his clients that he did not.        The
presumptive disciplinary measure for respondent’s conduct is disbarment, and this
sanction is appropriate here. See, e.g., Disciplinary Counsel v. Jones, 112 Ohio
St.3d 46, 2006-Ohio-6367, 857 N.E.2d 1221, ¶ 22; Disciplinary Counsel v.
Wherry (2000), 87 Ohio St.3d 584, 587, 722 N.E.2d 515.




                                        5
                            SUPREME COURT OF OHIO




       {¶ 19} Respondent is therefore permanently disbarred from the practice of
law in Ohio. Costs are taxed to respondent.
                                                         Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,   LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jones Day, John Q. Lewis, and William Warren, for relator.
       James Sammon, for respondent.
                           ______________________




                                       6